Citation Nr: 1029555	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-24 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for kidney cancer, for 
accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 
1967.  He died in March 2007.  The appellant is his surviving 
spouse.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A claim of service connection for kidney cancer, for accrued 
benefits purposes, was denied in an August 2007 rating decision.  
In February 2008, the appellant submitted a statement which the 
Board interprets as a notice of disagreement with the August 2007 
rating decision with respect to this denial.  Review of the 
record indicates that a Statement of the Case (SOC) has not been 
prepared as of yet for this issue.  An unprocessed notice of 
disagreement should be remanded to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

With respect to the claim for service connection for the cause of 
the Veteran's death, in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the Court held that proper Veterans Claims Assistance Act 
(VCAA) notice for dependency and indemnity compensation (DIC) 
claims must also include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
condition not yet service-connected.  Service connection was 
granted for posttraumatic stress disorder, bilateral hearing 
loss, and tinnitus, in an August 2007 rating decision during the 
pendency of this appeal.  The appellant has not received notice 
that meets the Hupp criteria, particularly in light of the 
recently granted service connection claims.

Because the claim of service connection for the cause of the 
Veteran's death is inextricably intertwined with the issue of 
service connection for kidney cancer, the notice should be issued 
following completion of the development discussed below with 
respect to the claim for service connection for kidney cancer.  
See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Issue an SOC addressing the claim of 
entitlement to service connection for 
kidney cancer, for accrued benefits 
purposes.  The appellant and her 
representative should be clearly advised 
of the need, and time limit, within which 
to file a Substantive Appeal if she 
desires to continue her appeal with 
respect to this matter.  Thereafter, if a 
substantive appeal is filed, this matter 
should be returned to the Board, if in 
order.

2.	Then, send the appellant a letter 
providing her the notice required in a 
claim for DIC under Hupp v. Nicholson, 21 
Vet. App. 342 (2007)(outlined above). She 
should have opportunity to respond.

3.	Re-adjudicate the claim of entitlement to 
service connection for the cause of the 
Veteran's death in light of any evidence 
added to the record.  If service 
connection for the cause of the Veteran's 
death remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the appellant and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

